Citation Nr: 1638852	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  08-32 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for a superficial fragment wound, right thigh, effective prior to October 20, 2007, and higher than 10 percent, effective October 20, 2007.

2.  Entitlement to a compensable rating for a superficial fragment wound to the right side of the head.

3.  Whether new and material evidence has been received to reopen a service connection claim for basal cell carcinoma, including as secondary to Agent Orange exposure, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a service connection claim for a lung/ respiratory disability, including as secondary to Agent Orange exposure, and if so, whether service connection is warranted.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1964 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied an increased rating for superficial fragment wounds to the right side of head and right leg, and denied service connection for basal cell carcinoma and chronic obstructive pulmonary disease.  In a September 2008 rating decision, the RO granted an increased rating of 10 percent for superficial fragment wounds to the right side of the head and right leg, effective October 20, 2007.  The RO also separated the ratings for the scar on the head and the right leg in a November 2009 rating decision, assigning a 0 percent rating for the head, effective October 20, 2007; and a 10 percent rating for the right leg, effective October 20, 2007.  For clarification, the Board has reframed the issues as noted on the first page of this decision.

The Board previously addressed this case in January 2012, at which time the issues were remanded for additional development, including providing proper notice for the new and material evidence claims, and a new examination for the scars on the right leg and head.  The Board also remanded service connection claims for disabilities of the back and knees.

During the course of the remand, the RO granted service connection for back and bilateral knee disabilities in a May 2014 rating decision.  As these issues have been resolved, they are no longer on appeal.  The RO also granted service connection for muscle group XV injury status post superficial fragment wound to the right thigh in the May 2014 rating decision.  The Veteran did not appeal this rating; thus this matter is not before the Board.

The issues of service connection for a lung disorder and increased rating for residual scarring from shell fragment wounds to the head and right leg are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connection claim for basal cell carcinoma and recurrent bronchitis/ pneumonia was denied in a November 1998 rating decision.  The Veteran did not appeal this decision; nor has he asserted clear and unmistakable error in this decision. 

2.  The evidence received since the November 1998 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for basal cell carcinoma and recurrent bronchitis/ pneumonia (now characterized as a lung/ respiratory disability).

3.  It is at least as likely as not that the Veteran's currently diagnosed basal cell carcinoma is related to his military service.






CONCLUSIONS OF LAW

1.  The November 1998 rating decision denying service connection for basal cell carcinoma and recurrent bronchitis/ pneumonia is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2.  Since the November 1998 decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for basal cell carcinoma and recurrent bronchitis/ pneumonia; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for basal cell carcinoma have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this decision, the Board finds that new and material evidence has been received to reopen the service connection claim for basal cell carcinoma and recurrent bronchitis/ pneumonia; and that service connection is warranted for basal cell carcinoma on the merits.  Other than the issues discussed in the remand section below, as this represents a complete grant of the benefit sought on appeal with respect to this matter, no discussion of VA's duty to notify and assist is necessary.

II.  New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

A.  Basal Cell Carcinoma

The Veteran originally filed a service connection claim for basal cell carcinoma in June 1996.  The service treatment records were negative for any findings of skin cancer.  Post-service evidence showed that the Veteran was diagnosed with basal cell carcinoma in 1989.  A November 1998 VA examination also showed that the Veteran had been diagnosed with basal cell carcinoma in the early 1980s, which had been removed from multiple places including the face, top of head, behind the ears, and back.  The examiner diagnosed the Veteran with skin cancer consistent with basal cell carcinoma and found that it was as likely as not that the Veteran's skin condition was secondary to exposure to the sun in Vietnam in 1966.  

The Veteran's claim for basal cell carcinoma was denied in a November 1998 rating decision, on the basis that the Veteran's claim was not well-grounded.  The RO noted the medical opinion provided by the VA examiner but noted that the service treatment records were negative for any finding of skin cancer and that basal cell carcinoma is not a disability presumptively related to Agent Orange exposure.  The Veteran did not appeal the RO's November 1998 decision; so it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).

The Veteran submitted a petition to reopen a claim of service connection for skin cancer in June 2007.  Additional evidence includes the Veteran's wife's statements submitted in November 2007 that she observed the Veteran suffering from skin problems since his military service.  The Veteran also submitted a statement in October 2008 recalling that during noncombat missions in Vietnam he became severely burned and blistered from working in the sun.  VA treatment records dated from 2007 to 2013 show continued findings of basal cell carcinoma.  A statement also was submitted from the Veteran's doctor in October 2007 that he had treated the Veteran for multiple skin cancers on his back, face, head, and neck.  The physician noted that the Veteran was fair-complexed and suffered severe sun burns in Vietnam that had certainly contributed to the multiple skin cancers.  

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence shows that the Veteran provided more detailed information concerning his sun exposure in Vietnam and resultant sunburns; his wife also provided competent evidence of continued skin problems since service.  In addition, a medical opinion was provided that the Veteran's sun exposure in Vietnam certainly contributed to his skin cancer.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2015).  Accordingly, the Veteran's service connection claim for basal cell carcinoma is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

B.  Pneumonia/ Bronchitis 

The Veteran originally filed a service connection claim for chronic bronchitis and pneumonia in June 1996.  The service treatment records show that at separation from service in October 1967 the Veteran complained of throat infection and mild hay fever.  The treatment records also show treatment for cold and sore throat with cough in June 1966 and August 1967. 

After service, private treatment records dated from 1979 to 1998 show treatment for bronchitis and pneumonia.  The Veteran underwent a VA examination in November 1998, which noted complaints of multiple episodes of chronic bronchitis and pneumonia requiring medical treatment with antibiotics from the late 1960s up until 1996.  The physician noted that there was a possibility earlier on that this was related to fungus, but during the last several episodes of pneumonia, he had been treated with antibiotics.  He had chronic shortness of breath and did not smoke.  He had no pulmonary lung disease.  On physical examination the lungs were clear with bilateral breath sounds.  The diagnosis was recurrent chronic bronchitis and pneumonias.  

The Veteran's claim for a chronic bronchitis and pneumonia was denied in a November 1998 rating decision, on the basis that the Veteran's claim was not well-grounded.  It was noted that although there was a record of treatment in service for bronchitis/ pneumonia, there was no permanent residual or chronic disability subject to service connection shown in the service treatment records or demonstrated by evidence following service.  The RO determined that the service treatment records did not show that a chronic pulmonary disorder became manifest on active duty; and the private treatment records did not show that a chronic pulmonary disorder became manifest within one year of separation from service.  The Veteran did not appeal the November 1998 rating decision; so it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).

The Veteran submitted a petition to reopen a claim of service connection for a lung condition due to Agent Orange exposure in July 2007.  The Veteran's wife submitted a statement in November 2007 that the Veteran had had recurrent bouts of pneumonia.  She recalled an episode in the 1980s that was severe and was not responding to antibiotics; and the doctor told them that it could be fungal pneumonia from the swamps in Vietnam.  She noted that they eventually found the right antibiotic and the pneumonia cleared up.  She indicated that he continued to have problems with his lungs and that in July 2007 they had recently found a mass in one lung and a spot on the other lung.  

VA treatment records dated from 2006 to 2007 show treatment for upper respiratory infections.  In June 2007 the Veteran had a chest x-ray that showed a pattern of mild early chronic obstructive pulmonary disease.  Private treatment records dated from 2000 to 2001 also show treatment for sinus infection/ allergies.

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence shows that the Veteran has continued to suffer from lung disabilities, now diagnosed as chronic obstructive pulmonary disease.  The Veteran and his wife also have asserted that the Veteran has continued to have suffered bouts of recurrent bronchitis and pneumonia since service; and noted that a doctor in the 1980s has indicated that his pneumonia might have been related to a fungus infection.  As the Veteran is service-connected Athlete's foot, this presents a potential alternative theory of entitlement to service connection on a secondary basis.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2015).  Accordingly, the Veteran's service connection claim for chronic bronchitis/ pneumonia is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

III.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Certain chronic diseases, including malignant tumors, shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  See 38 C.F.R. §§ 3.307, 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Veteran contends that he incurred basal cell carcinoma as a result of sun and/ or herbicide exposure during service in Vietnam.

The Veteran's service personnel records and service treatment records (STRs) reflect that he served in the Republic of Vietnam during the Vietnam era, and thus he is presumed to have been exposed to herbicides during service.  See 38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. § 3.313(a).  

Basal cell carcinoma is not one of the diseases that are listed as being presumptively related to herbicide exposure.  See 38 C.F.R. § 3.309(e).  Nonetheless, this does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The service treatment records are negative for any findings of skin cancer.  However, the Veteran has stated that he suffered severe sunburns while serving in Vietnam.  He noted on an October 2008 statement that he was never issued sunblock or warned about extreme sun exposure in service.  He recalled that when they were not on combat missions they were digging fox holes, filling sand bags, and helping build schools for civilians, and that he was told he could take off his hat and shirt while working.  He noted that he had a fair complexion and suffered severe burns and blisters on his skin.  He further noted that even though skin cancer might not be related to Agent Orange, after being so severely burned and being on combat missions in the jungles that had herbicide sprayed, these could have contributed to the early onset of his skin cancer.  

The Veteran is competent to state what he can see or experience in service.  In addition, personnel records show that he had combat service in Vietnam.  Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304(d).

The Veteran's wife submitted a statement in October 2009 that ever since she knew the Veteran had had suffered from skin problems.  The Veteran also submitted statements from two additional people who had known the Veteran since the 1970s and 1980s and had witnessed the Veteran suffering from skin problems.

Post-service treatment records show the Veteran was first diagnosed with basal cell carcinoma in 1989.  A March 1989 entry note shows the Veteran had a probable small basal cell over the dome of the scalp.  An April 1991 pathology report shows a lesion of the left upper back, scalp, and left temple was excised and the biopsy showed basal cell carcinoma on the scalp and left temple.  

In November 1998, a VA examiner noted that the Veteran had been diagnosed with basal cell carcinoma, which had been removed from multiple places including the left face, top of the head, left temple, behind the ears bilaterally, and the center of the back.  This reportedly started in the early 1980s and was diagnosed then and he had been having them removed every so often.  The examiner diagnosed the Veteran with skin cancer consistent with basal cell carcinoma and found that it was as likely as not that the skin condition was secondary to exposure to the sun in Vietnam in 1966.

In October 2008, a private physician submitted a statement that the Veteran had a long history of multiple skin cancers on his back, face, head, and neck.  He also had scars on his scalp and forehead from removal of skin cancers.  He had recently had a skin cancer removed from his left cheek with a resultant 4 1/2 inch scar.  The physician noted that the Veteran was fair complexed and suffered severe sunburns in Vietnam that had certainly contributed to these multiple skin cancers.

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's basal cell carcinoma was caused by, or is a result of his military service.  In making this determination, the Board notes that the Veteran is competent to report severe sunburn symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is also competent to report that he experienced skin problems since service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced sunburn during service and has experienced skin problems since service. 

Moreover, the Board finds the Veteran's reports of in-service symptoms and a continuity of symptomatology since service to be credible.  While the service treatment records are negative, the Veteran has consistently reported the symptoms experienced in service.  Moreover, as noted, the Veteran had combat service in Vietnam (having earned the Purple Heart).  Thus, his lay evidence is satisfactory that the sunburn injury he suffered, in part, during times of combat in the jungle as sufficient proof of service connection.  38 C.F.R. § 3.304(d).  In addition his reports of experiencing sunburn while working outside in Vietnam without his hat or shirt are consistent with the circumstances, conditions or hardships of such service.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

It is also significant that a VA physician provided a medical opinion in November 1998, after having examined the Veteran, finding that the Veteran's skin cancer was related to his sun exposure in Vietnam.  Also, a private physician determined in October 2008 that the Veteran's severe sunburns experienced in Vietnam contributed to his skin cancers. 

In weighing the positive medical opinions of record, the statements from the Veteran regarding having severe sunburn in service, and suffering from skin problems since service for many years, the Board finds that the evidence is relatively equally balanced in terms of whether his basal cell carcinoma is  related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for basal cell carcinoma is warranted.


ORDER

Entitlement to service connection for basal cell carcinoma is granted.

New and material evidence has been received to reopen a service connection claim for a lung/ respiratory disability, including as secondary to Agent Orange exposure, and to this extent only, the claim is granted. 





REMAND

The Veteran's residual scarring from shell fragment wound to the right side of head is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7805; and the scarring on the right leg is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  The scars were last evaluated for compensation and pension purposes in January 2013.  

Prior to October 28, 2008, under 38 C.F.R. § 4.118, Diagnostic Code 7805, noted to rate scars based on limitation of function of the affected part.  Prior to October 28, 2008, under Diagnostic Code 7804, superficial scars that are painful on examination warrant a 10 percent rating.  Note(1) states that a superficial scar is one not associated with underlying soft tissue damage.  

Effective October 23, 2008, the schedule for rating criteria that addresses the evaluation of scars was revised.  See VA Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 , 54,708 (Oct. 23, 2008).  These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a veteran who was rated under the applicable criteria before this date.  Id.  The Veteran filed his service connection claim prior to 2008.  While the Veteran did not specifically request to be evaluated under the new criteria, the RO determined in a June 2009 supplemental statement of the case that it was more favorable to rate the Veteran under the scar codes prior to October 28, 2008, as the evidence did not show that he had multiple scars that were painful or unstable.  The Veteran's representative submitted a statement in November 2015 noting that a claimant may request consideration under the amended criteria for scars; and that Diagnostic Code 7804 now provided for higher ratings based on the number of scars that were unstable or painful.  The Veteran's representative then noted that they referred to statements from the claimant in reference to his assertions of increased evaluations for his scars from shell fragment wounds.  

While the Veteran and his representative have not explicitly requested to be rated under the amended criteria for scars, given that his representative has noted that the new regulations provide for higher ratings based on the number of painful or unstable scars, and as a result of this decision, the Board has granted service connection for basal cell carcinoma, which has reportedly resulted in numerous scars to the face, in particular, the Board finds that under the circumstances of this case, the RO should revisit the idea of rating the Veteran under the revised criteria.  Also, in order to assess the present severity of the Veteran's scars since January 2013, a new examination should be provided, as well.  

As for the Veteran's service connection claim for a lung/ respiratory disorder, an examination is warranted to determine whether his current diagnosis of chronic obstructive pulmonary disease, and/ or any other lung/ respiratory disorder, is related to his military service, in terms of exposure to Agent Orange, or the chronic complaints of upper respiratory infection, pneumonia, and bronchitis since military service.  Also, if (fungal) pneumonia is presently found, the opinion should address whether it is secondary to the Veteran's service-connected Athlete's foot.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain relevant treatment records pertaining to the Veteran for dermatology disorders including scars and lung/ respiratory disorders from the VAMC in Nashville, Tennessee from August 2015 to present.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning this claim.

2.  Ask the Veteran to identify any additional treatment he has received for his skin and lung/ respiratory disorders.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning his claim.

3.  Following the completion of the above development, schedule the Veteran for a VA lung/ respiratory disorder examination with a clinician of relevant experience to ascertain the origins or etiology of his present lung/ respiratory disorder(s).  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  

After a review of the VBMS file and examination of the Veteran, the examiner should do the following:

(a)  Provide an assessment of all disabilities pertaining to the lungs and/ or respiratory system, i.e., chronic obstructive pulmonary disease, pneumonia (including fungal pneumonia), bronchitis, etc.  

(b)  State whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any of the Veteran's current diagnosed lung/ respiratory disorders were caused by any event, disease, or injury in service, including exposure to Agent Orange in service, and/ or first manifested in service or within one year of separation from service.

(c)  State whether it is at least as likely as not (50 percent or greater probability) that any diagnosed lung/ respiratory disability (including fungal pneumonia) was caused, or alternatively, aggravated beyond the normal progression of the disorder, by the Veteran's service-connected Athlete's foot.
 
In making these assessments, the examiner should consider the following:

(a)  The service treatment records show that at separation from service in October 1967 the Veteran complained of throat infection and mild hay fever.  The treatment records also show treatment for cold and sore throat with cough in June 1966 and August 1967. 

(b)  After service, private treatment records dated from 1979 to 1998 show treatment for bronchitis and pneumonia.  

(c)  The Veteran underwent a VA examination in November 1998, which noted complaints of multiple episodes of chronic bronchitis and pneumonia requiring medical treatment with antibiotics from the late 1960s up until 1996.  The physician noted that there was a possibility earlier on that this was related to fungus, but during the last several episodes of pneumonia, he had been treated with antibiotics.  He had chronic shortness of breath and did not smoke.  He had no pulmonary lung disease.  On physical examination the lungs were clear with bilateral breath sounds.  The diagnosis was recurrent chronic bronchitis and pneumonias.  

(d)  The Veteran's wife submitted a statement in November 2007 that the Veteran had had recurrent bouts of pneumonia.  She recalled an episode in the 1980s that was severe and was not responding to antibiotics; and the doctor told them that it could be fungal pneumonia from the swamps in Vietnam.  She noted that they eventually found the right antibiotic and the pneumonia cleared up.  She indicated that he continued to have problems with his lungs and that in July 2007 they had recently found a mass in one lung and a spot on the other lung.  

(e)  VA treatment records dated from 2006 to 2007 show treatment for upper respiratory infections.  In June 2007 the Veteran had a chest x-ray that showed a pattern of mild early chronic obstructive pulmonary disease.  

(f)  Private treatment records dated from 2000 to 2001 also show treatment for sinus infection/ allergies.

The examiner also should review any newly obtained medical records and the Veteran's competent statements that he has experienced continuous upper respiratory symptoms since service. 

The examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted from a medical perspective, the examiner should provide a rationale for doing so.  

In addition, while chronic obstructive pulmonary disease is not presumptively related to Agent Orange exposure, this does not preclude the Veteran from getting service-connected benefits if the evidence of record still shows a correlation between the Veteran's exposure to Agent Orange and his diagnosed lung/ respiratory disability.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

4.  Schedule the Veteran for a VA dermatology examination for purposes of an increased rating.  The VBMS folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

The examiner should identify and describe in detail all impairment attributable to the Veteran's service-connected scarring.

The examiner also should do the following:  

(a)   Identify any characteristics of disfigurement of the head, face, or neck attributable to the scarring, including scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

(b)  Also state whether there is visible or palpable tissue loss and either gross distortion or asymmetry of one, two, or three features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) attributable to the scarring.  

(c)  Describe whether there is any impairment associated with the scarring of the face, whether the scars are tender to palpation or unstable, and the approximate measurements of the scars. 

(d)  Describe the number of unstable or painful service-connected scars.

Consider unretouched color photographs when evaluating under these criteria.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

5.  Ensure the examiners' opinions are responsive to the questions asked.  If not, take corrective action. 38 C.F.R. § 4.2.

6.  Finally, readjudicate the remaining claims on appeal with consideration of all relevant evidence submitted since the September 2015 supplemental statement of the case.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


